THIS was an action, brought by Backus, against Henry Souihmayd, of Middletown, in this state, and Thomas Dwight, of Augusta, in Georgia, mechanics in company, under the name of Henry Souihmayd & Co., on a promissory note, executed by them, under that name. Process was served on South-mayd only ; the action was returned to the county court of Tolland county ; and judgment was taken, by default, at the first term. A writ of error was brought in the superior court, on the ground, that, as one of the defendants was not an inhabitant or sojourner in this state, at the time cf commencing the suit, it- ought to have had at least one continuance before judgment. The judge being informed, that there had been conflicting decisions on this point, in different parts of the state, reserved the case for the advice of all the Judges.
The' case was now stated, by the judge who had reserved it; and, after consultation, without argument by counsel, all the Judges were of opinion, that this being an action on a joint contract, the service on the only defendant, who was aninhab-*475itant of this state, was sufficient notice to maintain the suit against both defendants, within the statute tit. 6. c. 1. s. 4. This opinion being made known, the plaintiffs in error acquiesced in it; and the judgment of the county court was
affirmed.